            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PRINCE ISAAC,                                   No. 4:17-CV-02397

           Plaintiff.                           (Judge Brann)

     v.

UNITED STATES OF AMERICA,

          Defendant.
                                  ORDER

                             JANUARY 21, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant United States of America’s motion to dismiss, ECF No. 19,
          is DENIED WITHOUT PREJUDICE;

    2.    Defendant United States of America is granted leave to amend the
          pending motion for summary judgment pursuant to the Court’s
          directive in the accompanying Memorandum Opinion; and

    3.    The parties may within twenty-one (21) days from the date of this
          Order file supplemental briefing and/or exhibits relevant to the
          Defendant’s motion for summary judgment.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
